******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                  STATE v. PATEL—DISSENT

   SHELDON, J., dissenting. I agree with my colleagues
that the general rule in this state governing the sealing
or limitation of disclosure of files, affidavits, documents
or other materials on file with the court or filed in
connection with a court proceeding in a criminal case
is Practice Book § 42-49A. By its terms, that rule applies
to all written requests by the parties for sealing or
limiting the disclosure of any such filed materials
‘‘[e]xcept as otherwise provided by law.’’
   Practice Book § 42-49A establishes, in subsections
(a) and (c) thereof, a presumption in favor of the pub-
lic’s right of access to all such filed materials that can
only be overcome if the judicial authority considering
the possible issuance of an order sealing or limiting the
disclosure of such materials concludes that such an
order ‘‘is necessary to preserve an interest which is
determined to override the public’s interest in viewing
such materials.’’ Practice Book § 42-49A (c). Consistent
with the latter requirement, subsection (c) of the rule
further requires the court, before issuing a sealing or
limitation of disclosure order, to ‘‘consider reasonable
alternatives to any such order’’ and to ensure that ‘‘such
order shall be no broader than necessary to protect
[that] overriding interest.’’ Id.
  To enforce the public’s presumptive right of access
to filed materials as to which sealing or limitation of
disclosure is sought, Practice Book § 42-49A further
establishes, in subsections (d) and (e) thereof, a
detailed set of procedural protections designed to
ensure that the public is notified of the pendency of
any motion seeking such relief thereunder and given an
opportunity to present argument in opposition thereto.
Subsection (d) of the rule further requires the court,
in the event it grants such a motion, to articulate the
overriding interest being protected by its resulting order
and to specify the findings underlying that order.
   Finally, to enforce the foregoing limitations upon the
court’s power to seal or limit the disclosure of materials
on file with the court or filed in connection with a
court proceeding, and thus to vindicate the public’s
presumptive right of access to such materials, General
Statutes § 51-164x (c) provides, in relevant part, that
‘‘[a]ny person affected by . . . [any] order that seals
or limits the disclosure of’’ such materials may seek
‘‘review of such order by the filing of a petition for
review with the Appellate Court within seventy-two
hours from the issuance of such court order.’’ The stat-
ute further provides that the petition for review shall
be filed, heard and decided ‘‘in accordance with such
rules as the judges of the Appellate Court may adopt
[for that purpose], consistent with the rights of the
petitioner and the parties to the case.’’ General Statutes
§ 51-164x (d). The rules we have adopted to implement
the right of review under § 51-164x are set forth in
Practice Book § 77-1, which provides, in language mir-
roring the statute, that ‘‘(a) . . . any person affected
by . . . any order that seals or limits the disclosure of
files, affidavits, documents or other material on file with
the court or filed in connection with a court proceeding,
may seek review of such order by filing a petition for
review with the appellate court within seventy-two
hours after the issuance of the order.’’
   The instant petition for review was timely filed on
January 27, 2017, two days after the trial court issued
its clarification order of January 25, 2017, which the
petitioner now challenges. The trial court issued that
order in response to the petitioner’s written motion to
clarify the court’s three prior orders of January 4, 2017,
which together established the procedures for and the
permissible scope of electronic coverage of the trial in
this criminal case, in which the defendant was charged
with murder.
   In its first prior order, the court overruled the objec-
tions of the defendant and the state to the petitioner’s
request to broadcast, televise and/or record the pro-
ceedings in this case. That order expressly established,
‘‘[p]ursuant to the requirements of Practice Book § 1-
11C,’’ several ‘‘guidelines’’ to which the petitioner was
to ‘‘adhere . . . throughout the trial of this case.’’ Such
guidelines specified, inter alia: which aspects of the
proceedings could be recorded; what types of equip-
ment could be used to record such proceedings; where
in the courthouse and the courtroom such recording
equipment could be used; how, by whom and in what
manner such equipment could be operated; and that no
juror was to be recorded at any time. In anticipation,
moreover, of the possibility that either party might
come to ‘‘[believe], in the course of the trial, that
recording will undermine the legal rights of a party or
will significantly compromise the safety of a witness
or other person or impact significant privacy concerns,’’
the party so believing was directed to ‘‘inform the court
and the court will then determine whether recording
will be suspended.’’
  In its second prior order, which was issued upon the
granting of the state’s first ‘‘request for restrictions on
audio/video televising of certain witnesses,’’ the court
disallowed, inter alia, ‘‘any broadcasting of the testi-
mony of the medical examiner, the autopsy and any
testimony regarding the decedent’s body, including
photos thereof.’’ (Emphasis added.) That motion, which
was filed under Practice Book § 1-11C (e), (g) and (i),
was supported, inter alia, by allegations that ‘‘the family
of Luke Vitalis [the homicide victim] would like to pre-
serve the dignity of their son’s life to the extent possible,
and for that reason, the state requests that [the] court
disallow any broadcasting of the testimony of the medi-
cal examiner, the autopsy, and any testimony regarding
the decedent’s body, including photos thereof.’’
   In its third prior order, which was issued upon the
granting of the state’s second ‘‘request for restrictions
on audio/video televising of certain witnesses,’’ the
court disallowed ‘‘any photographing or video-
recording’’ of the state’s witness, Detective Arthur Wal-
kley. That motion, which was filed under Practice Book
§ 1-11B (g),1 was supported, inter alia, by allegations
that Detective Walkley, a police officer, was then
‘‘assigned to task force(s) which require[d] him to
engage in undercover activity.’’
   In its subsequent motion to clarify, the petitioner
alleged, inter alia, that the court, after issuing the above-
described orders, had ‘‘directed the clerk of the court
to deny [the petitioner] copies of full exhibits entered
in public view while the jury was present and not subject
to any sealing order.’’ (Footnote omitted.) It further
alleged that the court’s ‘‘prohibition on disclosure to
the media and/or the public’’ was ‘‘not stated in the
January 4, 2017, ruling or related orders.’’ On the basis
of those allegations, the petitioner sought clarification
of: ‘‘1. Whether the denial of access to full exhibits
entered in public view while the jury was present and
not subject to any sealing order applies to the public
and other media or just [the petitioner]’’ and ‘‘2. Whether
the denial of access to full exhibits entered in public
view while the jury was present and not subject to any
sealing order applies to all exhibits entered during the
trial or a subset of exhibits.’’
   The trial court, upon reading the motion to clarify
after the petitioner’s principal, Edward Peruta, who
was attending the hearing without his attorney, Rachel
Baird, handed it up in open court, responded directly
and immediately to its central allegation that the court
had made an off-the-record ruling prohibiting the peti-
tioner from making or receiving copies of unsealed trial
exhibits. The court flatly denied that it had ever made
such a ruling. It then rejected the petitioner’s claim that
it had ever denied anyone access to full exhibits that
had been entered in public view and were not subject
to a sealing order, stating that it had not issued any
order concerning electronic coverage in this case since
January 4, 2017, when its first three orders were issued.
The court finally explained for the record, as follows,
its ‘‘understanding of the situation’’ under the three
orders which the petitioner sought, by its motion, to
clarify: ‘‘Any exhibit that is a full exhibit is available to
any member of the public to view. Any member of the
public can come here and look at any exhibit. There
are some exhibits that are subject to an order that they
not be videoed and otherwise disseminated, and that
includes, for example, I believe, possibly autopsy pho-
tographs, some crime scene photographs, photographs
of victims, if there were such. The undercover agents
could not be videotaped. That doesn’t mean any mem-
ber of the public, including people who have a criminal
history, could not have come into this courtroom and
looked at the undercover agents when they testified.
That was permissible.
   ‘‘So I have advised the parties of the request by the
media, including [the petitioner], to see the exhibits.
There’s no prohibition on that. And, in fact, they can
have copies of the exhibits, and they can disseminate
the full exhibits with the exception of those subject to
the order. The problem in effectuating that is that there
are some exhibits, like some CDs, that might have
twenty or thirty photographs in them, some of which
are not subject to the sealing order but some of which
are, and the parties have, to my understanding—I’ve
conveyed this several days ago to the parties that there
is this request. I have no problem with it. I acquiesce
in it. The parties have been busy and have not had time
to go through all of these exhibits and sort out those
that are subject to the sealing order, those that are
not, but.
  ‘‘So this motion for clarification is founded on a faulty
premise. I did not issue the order set forth here.’’
(Emphasis added.)
   The upshot of the foregoing clarification was that,
although all trial exhibits were parts of the public record
which any member of the media or the public could
view at any time, and copies of most such exhibits
could be made for and disseminated by any member of
the media or the public, a limited set of such exhibits—
particularly, autopsy photographs, crime scene photo-
graphs and any other photographs that depicted the
victim’s dead body, as to which the court had granted
the state’s first ‘‘request for restrictions on audio/video
televising of certain witnesses’’—could not be ‘‘videoed
and otherwise disseminated.’’ For that reason, although
the latter exhibits could be viewed by everyone, they
could not be copied by or for—or thus be made available
for possible dissemination by—anyone.2
   The petitioner claims in its petition for review, and
my colleagues agree, that the trial court erred in issuing
its January 25, 2017 order clarifying that certain trial
exhibits could be viewed but not be copied because the
court issued that order, and the prior orders it thereby
sought to clarify, without complying with the require-
ments of Practice Book § 42-49A. They find fault, in
particular, with the court’s failure to post notice of and
hold evidentiary hearings on the subject motions, as
well as its failure to articulate the overriding interest
being protected by its challenged orders or to specify
the findings underlying such orders.
  The state opposes the petition for review, contending
for two reasons that this court lacks subject matter
jurisdiction over the petition under General Statutes
§ 51-164x (c) and Practice Book § 77-1. First, it argues
that the challenged orders were not orders to ‘‘[seal]
or [limit] the disclosure’’ of the subject trial exhibits,
to which this court’s power of review under General
Statutes § 51-164x (c) and Practice Book § 77-1 is
strictly limited, but instead were orders preserving the
right of the media and the public to have access to such
exhibits, albeit only by viewing them rather than by
obtaining copies of them for their later examination
and use, including, possibly, disseminating them to oth-
ers. The petitioner disagrees, contending, as do my col-
leagues, that any order that trial exhibits not be copied
for or made available for copying by the media or the
public limits the disclosure of such exhibits, within the
meaning of General Statutes § 51-164x (c) and Practice
Book § 77-1, and thus is reviewable by this court on a
timely petition for review filed under those provisions.
I agree with the petitioner that this first aspect of the
state’s jurisdictional challenge to its petition for review
must be rejected.
   Second, the state claims that the order here com-
plained of, like the limited no broadcasting order con-
cerning the same trial exhibits that it sought to clarify,
is not reviewable under General Statutes § 51-164x (c)
and Practice Book § 77-1, because it was issued pursu-
ant to Practice Book § 1-11C, which expressly provides,
in subsection (j) thereof, that any order entered there-
under is ‘‘final.’’ The petitioner disagrees with this claim
as well, as do my colleagues. Although my colleagues
recognize that any order entered under § 1-11C is final
and unreviewable despite the broad language of § 77-
1, they contend that the order here at issue neither was
nor could have been issued under § 1-11C, but could
only have been issued under the authority of, and in
compliance with the procedures set forth in, Practice
Book § 42-49A. I agree with the state on this second
aspect of its jurisdictional challenge to the petitioner’s
petition for review, and, accordingly, I dissent.
                             I
 WHETHER CHALLENGED ORDER PROHIBITING
                COPYING
    OF CERTAIN TRIAL EXHIBITS LIMITED
      DISCLOSURE OF SUCH EXHIBITS
   I cannot agree with the state that the challenged
order, to the extent that it prohibited the copying of
certain trial exhibits depicting the decedent’s body that
had been made subject to the court’s prior no broadcast-
ing order, did not ‘‘[limit] the disclosure’’ of such exhib-
its, within the meaning of General Statutes § 51-164x
(c) and Practice Book § 77-1. There are two reasons
for this conclusion. First, although an order prohibiting
the copying but permitting the viewing of an exhibit
obviously does not bar all access to that exhibit, and
in fact preserves such access in the manner specifically
permitted, an order need not bar all access to or disclo-
sure of an item in order to effect a limitation upon
its disclosure. By restricting the manner in which the
subject trial exhibits could be accessed to viewing them
physically, either in open court during trial or in the
clerk’s office when trial was not in session, the court
unquestionably restricted the public’s and the media’s
opportunity to gain access to such exhibits to persons
who could come to the courthouse in person during
business hours.
   Second, although the term ‘‘limitation of disclosure’’
is not defined in Practice Book § 77-1, the term ‘‘disclo-
sure’’ is so used in other Practice Book rules governing
Connecticut criminal procedure as to suggest that the
disclosure of materials, as used in those rules, means
not only making materials available for viewing, but
also providing copies of them or making them available
for copying whenever it is practicable to do so. Most
directly on point in this regard are our Practice Book
rules governing criminal discovery, particularly: § 40-
11, entitled ‘‘Disclosure by the Prosecuting Authority’’;
§ 40-26, entitled ‘‘Disclosure by the Defendant; Informa-
tion and Materials Discoverable by the Prosecuting
Authority as of Right’’; and § 40-7, entitled ‘‘Procedures
for Disclosure.’’ Section 40-11 (a) provides that, ‘‘[u]pon
written request by a defendant . . . the prosecuting
authority . . . shall promptly . . . disclose in writing
the existence of, . . . and allow the defendant in
accordance with Section 40-7, to inspect, copy, photo-
graph and have reasonable tests made on’’ several spe-
cifically listed items. (Emphasis added.) Similarly, § 40-
26 provides that, ‘‘[u]pon written request by the prose-
cuting authority . . . the defendant . . . shall
promptly . . . disclose in writing to the prosecuting
authority the existence of and make available for exam-
ination and copying in accordance with the proce-
dures of Section 40-7’’ several specifically listed items.
(Emphasis added.) Finally, § 40-7 (b) provides, in rele-
vant part, that ‘‘any party may make disclosure by noti-
fying the opposing party that all pertinent material and
information may be inspected and, if practicable, cop-
ied at specific times and locations and the parties may
schedule agreed dates and times to photograph and
have reasonable tests made upon any disclosed mate-
rial.’’ (Emphasis added.) Each of these provisions
expressly contemplates that the ‘‘disclosure’’ of infor-
mation or material involves making such material avail-
able, not just for viewing, but for copying and/or
photographing as well whenever it is practicable to
do so.
  In light of these provisions, it must be concluded that
a party’s right to the ‘‘disclosure’’ of information or
materials under the Practice Book presumptively
includes the right to make copies or photographs of
such materials, if it is practicable to do so. I therefore
conclude that the trial court’s challenged orders in this
case, permitting the viewing but not the copying of
certain trial exhibits depicting the victim’s dead body,
clearly constitutes an ‘‘order that . . . limits the disclo-
sure’’ of such exhibits, within the meaning of General
Statutes § 51-164x (c) and Practice Book § 77-1. Such an
order is presumptively reviewable by this court under
those provisions on a timely petition for review.
                             II
 WHETHER COURT WAS AUTHORIZED TO ISSUE
       CHALLENGED ORDER UNDER
         PRACTICE BOOK § 1-11C
   In support of its second jurisdictional challenge to
the petitioner’s petition for review, that the challenged
no copying order is final and unreviewable because it
was issued under the authority of Practice Book § 1-
11C, the state correctly notes that that order was issued
in response to the petitioner’s motion to clarify, which
in turn was filed after the court had issued its three
prior orders concerning electronic coverage of the
defendant’s murder trial, all under § 1-11C. The second
of those prior orders, ‘‘disallow[ing] [the] broadcasting
of the testimony of the medical examiner, the autopsy,
and any testimony regarding the decedent’s body,
including photos thereof,’’ was issued by the granting
of the state’s first request for restrictions on audio/
video televising of certain witnesses, which the state
based expressly upon § 1-11C (e), (g) and (i). The ques-
tion thus presented by the state’s second jurisdictional
challenge is whether the trial court had the authority
under § 1-11C to order that the trial exhibits here at
issue not be copied for the media or the public, either
as part of or in conjunction with its prior order under
that rule that such exhibits, all of which were either
autopsy or crime scene photographs depicting the vic-
tim’s dead body, not be ‘‘videoed’’ or ‘‘disseminated.’’
If the court had such authority, then not only was it
authorized by law to consider the state’s request to
limit the disclosure of such exhibits without invoking
or being bound to follow the specific rules and proce-
dures set forth in Practice Book § 42-49A, but any order
it issued in the exercise of such authority would be
final and unreviewable under § 1-11C (j). I conclude
that the trial court had such authority under § 1-11C,
and must be understood to have exercised that author-
ity both when it first issued its no broadcasting order
as to such exhibits by granting the state’s first ‘‘request
for restrictions on audio/video televising of certain wit-
nesses,’’ and when it later clarified that order and its
two other prior orders in this case. Accordingly, I con-
clude that those orders were all final under § 1-11C (j),
and thus that this court lacks subject matter jurisdiction
to review them under General Statutes § 51-164x (c)
and Practice Book § 77-1.
  Practice Book § 1-11C, as amended most recently in
2011, establishes rules governing media coverage of
criminal proceedings in Connecticut, including trials in
the Superior Court. Adopted initially on June 29, 2007,
to take effect on January 1, 2008, pursuant to the recom-
mendations of the Judicial Branch’s Public Access Task
Force, in 2006, to establish a pilot program allowing
electronic coverage of criminal proceedings in a single
judicial district to be chosen by the Chief Court Admin-
istrator; see 2008 Connecticut Practice Book, commen-
tary to § 1-11C; it became applicable throughout the
state by a subsequent amendment adopted on June 20,
2011, which became effective on January 1, 2012. See
2012 Connecticut Practice Book, commentary to § 1-
11C.
   Now, substantially similar to when it was first
adopted, Practice Book § 1-11C provides, in subsection
(a) thereof, that, ‘‘[e]xcept as authorized by Section
1-11A regarding media coverage of arraignments, the
broadcasting, televising, recording or photographing by
media of criminal proceedings and trials in the superior
court shall be allowed except as hereinafter precluded
or limited and subject to the limitations set forth in
Section 1-10B . . .’’ The rule further provides, in sub-
section (d) thereof, that ‘‘[u]nless good cause is shown,
any media or pool representative seeking to broadcast,
televise, record or photograph a criminal proceeding
or trial shall, at least three days prior to the commence-
ment of the proceeding or trial, submit a written notice
of media coverage to the administrative judge of the
judicial district where the proceeding is to be heard or
the case is to be tried. . . . The administrative judge
shall inform the judicial authority who will hear the
proceeding or who will preside over the trial of the
notice, and the judicial authority shall allow such cover-
age except as otherwise provided.’’
   Subsection (e) of Practice Book § 1-11C goes on to
provide that ‘‘[a]ny party, attorney, witness or other
interested person may object in advance of electronic
coverage of a criminal proceeding or trial if there exists
a substantial reason to believe that such coverage will
undermine the legal rights of a party or will significantly
compromise the safety of a witness or other person or
impact significant privacy concerns.’’ Importantly, the
subsection does not condition the right of a party, attor-
ney, witness or other interested person to object to
possible electronic coverage of the criminal proceeding
or trial in question upon the media’s submission of a
written notice of media coverage under subsection (d),
quite probably because of the media’s right under that
subsection either to file a late written notice of coverage
or to file no such notice at all upon a showing of good
cause, even after the start of the trial or other proceed-
ing. In the event, however, that the media request cam-
era coverage, and to the extent practicable, notice that
an objection to electronic coverage has been filed, and
the date, time and location of the hearing on such objec-
tion, in which any person whose rights are at issue,
including the media, can participate, shall be posted on
the Judicial Branch website. Practice Book § 1-11C (e).
The burden of proof on any objection to electronic
coverage shall be on the person who filed the objection.
   Practice Book § 1-11C further provides, in subsection
(f) thereof, that ‘‘[t]he judicial authority, in deciding
whether to limit or preclude electronic coverage of a
criminal proceeding or trial, shall consider all rights at
issue and shall limit or preclude such coverage only if
there exists a compelling reason to do so, there are no
reasonable alternatives to such limitation or preclusion,
and such limitation or preclusion is no broader than
necessary to protect the compelling interest at issue.’’
Subsection (g) of the rule then goes on to provide,
in language paralleling subsection (e), that among the
matters the court can consider in deciding whether
to limit or preclude electronic coverage of a criminal
proceeding or trial are if such coverage ‘‘will undermine
the legal rights of a party or will significantly compro-
mise the safety or privacy concerns of a party, witness
or other interested person . . . .’’ Subsection (g) finally
requires that notice of the hearing on whether to limit
or preclude coverage for the foregoing reasons must,
if practicable, be given to all persons whose interests
may be directly affected by the court’s decision.
   Although the first several subsections of Practice
Book § 1-11C expressly set forth, as aforesaid, the man-
ner in which objections to electronic media coverage
that are filed before the start of a criminal proceeding
or trial are to be made, heard and decided, the rule also
addresses itself to objections to electronic coverage
which are made in the course of such criminal proceed-
ing or trial. On that subject, subsection (h) of the rule
provides as follows: ‘‘Objection raised during the course
of a criminal proceeding or trial to the photographing,
videotaping or audio recording of specific aspects of
the proceeding or trial, or specific individuals or exhib-
its will be heard and decided by the judicial authority,
based on the same standards as set out in subsection
(f) of this section used to determine whether to limit
or preclude coverage based on objections raised before
the start of [the] criminal proceeding or trial.’’ (Empha-
sis added.) This subsection expressly authorizes the
trial court to limit or preclude coverage of a criminal
proceeding or trial by issuing orders not only prohib-
iting or restricting the photographing or videotaping of
specific phases of the criminal proceeding or trial in
which particular trial exhibits are being offered into
evidence or published to the finder of fact, but also
prohibiting or restricting the photographing or video-
taping of the exhibits themselves, either inside or out-
side the courtroom. Stated differently, the subsection
empowers the trial court, in aid of its power to order
that particular trial exhibits not be made subject to
electronic media coverage, to preclude all photo-
graphing or videotaping of such exhibits at any time or
by any means, including photocopying, if, as required
by subsection (f), there ‘‘exists a compelling reason to
do so, there are no reasonable alternatives to such . . .
preclusion, and such . . . preclusion is no broader
than necessary to protect the compelling interest at
issue.’’ Not surprisingly, the drafters of the final report
of the Judicial Branch Public Access Task Force,3 in
recognition of the compelling privacy interests of rela-
tives of murder victims in not having autopsy photo-
graphs of their loved ones publicly disseminated,
inserted the explanatory parenthetical reference, ‘‘(e.g.,
autopsy photographs),’’ after the word ‘‘exhibits’’ in the
text of their thirty-second recommendation, from which
the text of subsection (h) was developed. Id., p. 5-12.
   In light of its above-described provisions, Practice
Book § 1-11C plainly authorizes the trial court, in any
case where the trial exhibits include autopsy photo-
graphs or other material whose public dissemination
would compromise significant privacy concerns of any
party or other interested person, to order that such
exhibits not be photographed or videotaped if there
‘‘exists a compelling reason to do so, there are no rea-
sonable alternatives to such . . . preclusion, and such
. . . preclusion is no broader than necessary to protect
the compelling interest at issue.’’ Practice Book § 1-11C
(f). Although any such order would obviously ‘‘limit the
disclosure’’ of any such trial exhibits, its issuance under
§ 1-11C would make it enforceable as a final order,
under subsection (j) of that rule, and therefore unre-
viewable by this court on a petition for review under
General Statutes § 51-164x (c) and Practice Book § 77-1.
   Against this background, the trial court’s clarification
order of January 25, 2017, must be read and understood
to have been issued under Practice Book § 1-11C.
Because that order, like any other order issued under
§ 1-11C, must be enforced as a final order, this court
lacks subject matter jurisdiction to review it on the
petitioner’s pending petition for review under General
Statutes § 51-164x (c) and Practice Book § 77-1. The
result is no different because the state, in its first
‘‘request for restrictions on audio/video televising of
certain witnesses,’’ did not cite subsection (h) of the
rule as a partial basis for its request for relief. As the
majority rightly notes, we look to the substance of a
judicial order when assessing its legality.
   Apart from the foregoing analysis of the text of Prac-
tice Book § 1-11C, there is one particularly compelling
reason why that rule must be construed to authorize
trial courts to issue no copying orders as to trial exhibits
as to which they have issued no broadcasting orders.
That reason, simply stated, is that without an accompa-
nying no copying order, a no broadcasting order as to
a trial exhibit such as an autopsy photograph would be
constitutionally unenforceable as a prior restraint, in
violation of the first and fourteenth amendments to the
United States Constitution, against any person who has
lawfully obtained a copy of the exhibit.4 Once informa-
tion or materials have entered the public domain, a
court cannot punish their publication without a justifi-
cation in the form of a state interest of the highest
order. Smith v. Daily Mail Publishing Co., 443 U.S. 97,
103, 99 S. Ct. 2667, 61 L. Ed. 2d 399 (1979). Such an
interest can only be found to exist in exceptional cir-
cumstances, such as where the information or materials
to be published reveals crucial military information,
contains obscenity or may directly incite acts of vio-
lence. Near v. Minnesota, 283 U.S. 697, 716, 51 S. Ct.
625, 75 L. Ed. 1357 (1931). Under that exacting standard,
the prior restraint principle has been held, inter alia,
to prohibit the enforcement of a court order not to
publish a photograph of a juvenile charged with murder,
which was lawfully taken by a reporter from one of
the plaintiff’s newspapers, when the juvenile was being
transported from the courthouse to a detention facility.
Oklahoma Publishing Co. v. District Court, 430 U.S.
308, 310–12, 97 S. Ct. 1045, 51 L. Ed. 2d 355 (1977). The
juvenile, when photographed, was in public view of the
photographer and the photographer, when he took the
photograph, had a right to be where he was and doing
what he was doing. Id., 309. The prior restraint principle
would surely apply no less to any court order forbidding
the broadcasting of a trial exhibit, such as an autopsy
or crime scene photograph, if the copy of the exhibit
that was shown in the broadcast was placed in the
public domain by the court itself, by providing it to the
media or the general public.
   Two conclusions follow from this constitutional
dilemma. The first, as previously noted, is that a no
copying order must, as a practical matter, be issued as
to any trial exhibit that is made the subject of a no
broadcasting order lest the proverbial horse leave the
barn before it is too late to close the door. If, stated
differently, a no broadcasting order as to particular
material, such as a trial exhibit, cannot constitutionally
be enforced against any person seeking to broadcast
such material who has lawfully obtained a copy of it,
a no copying order as to such material must be issued
and enforced before copies of it are made publicly avail-
able. As the United States Supreme Court observed in
Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 496, 95
S. Ct. 1029, 43 L. Ed. 2d 328 (1975), ‘‘[w]e are reluctant
to embark on a course that would make public records
generally available to the media but forbid their publica-
tion if offensive to the sensibilities of the supposed
reasonable man. Such a rule would make it very difficult
for the media to inform citizens about the public busi-
ness and yet stay within the law. The rule would invite
timidity and self-censorship and very likely lead to the
suppression of many items that would otherwise be
published and that should be made available to the
public. At the very least, the First and Fourteenth
Amendments will not allow exposing the press to liabil-
ity for truthfully publishing information released to the
public in official court records. If there are privacy
interests to be protected in judicial proceedings, the
States must respond by means which avoid public
documentation or other exposure of private informa-
tion. Their political institutions must weigh the inter-
ests in privacy with the interests of the public to know
and of the press to publish. Once true information is
disclosed in public court documents open to public
inspection, the press cannot be sanctioned for publish-
ing it.’’ (Emphasis added; footnote omitted.) Id., 496.
  The second is that any such no copying order must
not only apply to all persons who may wish to broadcast
or publish the subject material themselves, but to all
persons from or through whom any such would-be
broadcaster or publisher could obtain a copy of the
material if it became publicly available. In short, then,
the timely issuance and effective enforcement of a no
copying order as to a trial exhibit that is subject to
a no broadcasting order is an objecting party’s only
potentially effective means for ensuring that the no
broadcasting order will be enforced.
  I conclude that the trial court’s clarification order
of January 25, 2017, was properly entered under the
authority of Practice Book § 1-11C (h), that that order
was a final order under § 1-11C (j), and thus that the
order is unreviewable by this court under General Stat-
utes § 51-164x (c) and Practice Book § 77-1. I therefore
respectfully dissent, because I agree with the state that
the petitioner’s petition for review should be dismissed
for lack of subject matter jurisdiction.
  1
     This citation to authority was obviously mistaken, in that Practice Book
§ 1-11B concerns electronic coverage of civil, not criminal, proceedings.
   2
     Referring to those two classes of exhibits, for purposes of the court’s
clarification order, as Category One and Category Two, the petitioner filed
a second motion to clarify the day after its first motion to clarify was decided,
in which it sought a listing of which specific exhibits were in those categories.
Because, however, it petitioned for review of the court’s initial clarification
order on the following day from when it filed its second motion for clarifica-
tion, the latter motion has not yet been heard and decided.
   3
     Final Report of the Judicial Branch Public Access Task Force (September
15, 2006), available at http://jud.ct.gov/external/news/PublicAccess/
PATF_finalreport_091506.pdf (last visited June 16, 2017).
   4
     In stating that my position ‘‘turns on its head the policy underpinning
the prior restraint doctrine because it will result in less speech, not more,’’
the majority misconstrues my concern regarding a potential unconstitutional
prior restraint in the absence of a no copying order. I reference the concept
of prior restraint to emphasize that there can be no effective limitation
on the media’s right to broadcast or photograph a trial exhibit, without a
preliminary restriction on the copying of that exhibit. In other words, prior
to broadcasting an exhibit, a media outlet first must obtain a copy of that
exhibit, for how else would it have possession of said material for broadcast?
If that exhibit is permitted to be copied, by anyone, its broadcast, publication
or distribution of that copy cannot constitutionally be restricted. The only
way to constitutionally restrict or limit the distribution of the exhibit would
be to prohibit the copying of that exhibit. The court cannot legally prohibit
the broadcasting of an exhibit that is already in the public domain.